DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner’s note - Regarding the recitation that an element is ‘capable of’ operating for an extended period of time in a high temperature environment, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flavin et al., (US 2022/0263235), hereinafter Flavin.

Regarding claim 1 Flavin discloses an antenna capable of operating for an extended period of time in a high temperature environment (e.g., abstract – “the antenna cover (1) is resistant to high temperatures”; see also paragraph 0003 “it is necessary to have materials capable of withstanding temperatures in particular of between 500° C. and 1100° C”) comprising a radome (Fig. 2, at 1) having one or more surfaces covered in one or more of the following surface elements: a polyester film, a moldable plastic film, a boPET product, a ceramifiable silicone rubber material and a ceramic fiber wrap material (paragraphs 0006 and 0011).


    PNG
    media_image1.png
    214
    850
    media_image1.png
    Greyscale


 	Regarding claim 2 Flavin further discloses the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the surface elements can be used to construct a portion of the structural components of the antenna (Fig. 2, at 1 and 3).

 	Regarding claim 3 Flavin further discloses the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the radome is constructed of a ceramic material (e.g., paragraphs 0006 and 0011).

 	Regarding claim 7 Flavin further discloses the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the antenna is capable of operating in a high temperature environment of more than fifty degrees Celsius (paragraph 0034).

 	Regarding claim 12 Flavin discloses a system for operating an antenna over an extended period of time in a high temperature environment (e.g., abstract – “the antenna cover (1) is resistant to high temperatures”; see also paragraph 0003 “it is necessary to have materials capable of withstanding temperatures in particular of between 500° C. and 1100° C”) comprising a radome (Fig. 2, at 1) having one or more surfaces covered in one or more of the following surface elements: a polyester film, a moldable plastic film, a boPET product, a ceramifiable silicone rubber material and a ceramic fiber wrap material (paragraphs 0006 and 0011).

 	Regarding claim 13 Flavin further discloses the system for operating an antenna over an extended period of time in a high temperature environment of claim 12 wherein the surface elements can be used to construct a portion of the structural components of the antenna (Fig. 2, at 1 and 3).

 	Regarding claim 14 Flavin further discloses the system for operating an antenna over an extended period of time in a high temperature environment of claim 12 wherein the radome is constructed of a ceramic material (e.g., paragraphs 0006 and 0011).

 	Regarding claim 17 Flavin discloses a method of operating an antenna over an extended period of time in a high temperature environment (e.g., abstract – “the antenna cover (1) is resistant to high temperatures”; see also paragraph 0003 “it is necessary to have materials capable of withstanding temperatures in particular of between 500° C. and 1100° C”) comprising the step of using a radome (Fig. 2, at 1) to transmit and receive signals wherein the radome has one or more surfaces covered in one or more of the following surface elements: a polyester film, a moldable plastic film, a boPET product, a ceramifiable silicone rubber material and a ceramic fiber wrap material (paragraphs 0006 and 0011).

 	Regarding claim 18 Flavin further discloses the method of operating an antenna over an extended period of time in a high temperature environment of claim 17 wherein the surface elements can be used to construct a portion of the structural components of the antenna (Fig. 2, at 1 and 3).

 	Regarding claim 19 Flavin further discloses the method of operating an antenna over an extended period of time in a high temperature environment of claim 17 wherein the radome is constructed of a ceramic material (e.g., paragraphs 0006 and 0011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flavin in view of Waldrop, III et al., (US 2014/0299712), hereinafter Waldrop.

Regarding claim 4 Flavin does not disclose the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein silica aeroGel is used as an insulator in one or more locations inside the antenna.
	Waldrop discloses wherein silica aeroGel is used as an insulator in one or more locations inside the antenna (paragraph 0039 “may comprise silica aerogel”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radome disclosed by Flavin in accordance with the teaching of Waldrop regarding silica aerogel used with radomes in order to provide RF radomes with thermal barrier coatings that enhance performance of the RF radomes in high temperature applications (Waldrop, paragraph 0012).

 	Regarding claim 5 Flavin does not disclose the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein silica aeroGel is used as an insulator in one or more locations external to the antenna including one or more surfaces of the antenna.
	Waldrop discloses wherein silica aeroGel is used as an insulator in one or more locations external to the antenna including one or more surfaces of the antenna (paragraph 0039 “may comprise silica aerogel”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radome disclosed by Flavin in accordance with the teaching of Waldrop regarding silica aerogel used with radomes in order to provide RF radomes with thermal barrier coatings that enhance performance of the RF radomes in high temperature applications (Waldrop, paragraph 0012).

 	Regarding claim 15 Flavin does not disclose the system for operating an antenna over an extended period of time in a high temperature environment of claim 12 wherein silica aeroGel is used as an insulator in one or more locations inside the antenna.
	Waldrop discloses wherein silica aeroGel is used as an insulator in one or more locations inside the antenna (paragraph 0039 “may comprise silica aerogel”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radome disclosed by Flavin in accordance with the teaching of Waldrop regarding silica aerogel used with radomes in order to provide RF radomes with thermal barrier coatings that enhance performance of the RF radomes in high temperature applications (Waldrop, paragraph 0012).

 	Regarding claim 16 Flavin does not disclose the system for operating an antenna over an extended period of time in a high temperature environment of claim 12 wherein silica aeroGel is used as an insulator in one or more locations external to the antenna including one or more surfaces of the antenna.
	Waldrop discloses wherein silica aeroGel is used as an insulator in one or more locations external to the antenna including one or more surfaces of the antenna (paragraph 0039 “may comprise silica aerogel”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radome disclosed by Flavin in accordance with the teaching of Waldrop regarding silica aerogel used with radomes in order to provide RF radomes with thermal barrier coatings that enhance performance of the RF radomes in high temperature applications (Waldrop, paragraph 0012).

 	Regarding claim 20 Flavin does not disclose the method of operating an antenna over an extended period of time in a high temperature environment of claim 17 silica aeroGel is used as an insulator in one or more locations inside the antenna.
	Waldrop discloses the method of operating an antenna over an extended period of time in a high temperature environment of claim 17 silica aeroGel is used as an insulator in one or more locations inside the antenna (paragraph 0039 “may comprise silica aerogel”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radome disclosed by Flavin in accordance with the teaching of Waldrop regarding silica aerogel used with radomes in order to provide RF radomes with thermal barrier coatings that enhance performance of the RF radomes in high temperature applications (Waldrop, paragraph 0012).

 	Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Flavin.

Regarding claim 6 Flavin does not explicitly teach the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the antenna is capable of operating for more than one week.
Flavin teaches using the same claimed ceramic composite materials particularly adapted to withstand temperatures in the range of 500° C. to 1100° C (paragraph 0034) and in a non-limiting manner, using the radome for vehicles including a missile, a space vehicle, or a reservoir (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Flavin’s radome, in order to provide an antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the antenna is capable of operating for more than one week.
	
 	Regarding claim 8 Flavin does not explicitly teach the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the high temperature environment is caused by fire.
Flavin teaches using the same claimed ceramic composite materials particularly adapted to withstand temperatures in the range of 500° C. to 1100° C (paragraph 0034) and in a non-limiting manner, using the radome for vehicles including a missile, a space vehicle, or a reservoir (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Flavin’s radome, in order to provide an antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the high temperature environment is caused by fire.

 	Regarding claim 9 Flavin does not explicitly teach the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the high temperature environment is a corrosive environment.
Flavin teaches using the same claimed ceramic composite materials particularly adapted to withstand temperatures in the range of 500° C. to 1100° C (paragraph 0034) and in a non-limiting manner, using the radome for vehicles including a missile, a space vehicle, or a reservoir (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Flavin’s radome, in order to provide an antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the high temperature environment is a corrosive environment.



 	Regarding claim 10 Flavin does not explicitly teach the antenna capable of operating for an extended period of time in a high temperature environment of claim 9 wherein the corrosive environment is a chemical environment.
Flavin teaches using the same claimed ceramic composite materials particularly adapted to withstand temperatures in the range of 500° C. to 1100° C (paragraph 0034) and in a non-limiting manner, using the radome for vehicles including a missile, a space vehicle, or a reservoir (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Flavin’s radome, in order to provide an antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the corrosive environment is a chemical environment.

 	Regarding claim 11 Flavin does not explicitly teach the antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the high temperature environment is an environment having steam as an element.
Flavin teaches using the same claimed ceramic composite materials particularly adapted to withstand temperatures in the range of 500° C. to 1100° C (paragraph 0034) and in a non-limiting manner, using the radome for vehicles including a missile, a space vehicle, or a reservoir (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Flavin’s radome, in order to provide an antenna capable of operating for an extended period of time in a high temperature environment of claim 1 wherein the high temperature environment is an environment having steam as an element.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clarke (US 6,087,971), Kirby (US 6,083,452), and Paquette (US 5,627,542) all disclose radomes with features considered relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845